Citation Nr: 1606294	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2011 statement, the Veteran claimed that his left knee disability is secondary to his service-connected right knee disability.  At the time of the May 2009 VA examination, such claim had not been raised.  The May 2009 examination did not address the effect, if any, of the right knee on the left knee, including whether the right knee disability proximately caused or aggravates the left knee disability.  Consequently, remand for an examination and opinion as to whether the left knee disability is due to or aggravated by a service-connected disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder is proximately due to, the result of, or aggravated by, his service-connected right knee disability, and not due to the natural progression of the left knee disorder.

b.  The examiner should provide a baseline level of severity for the non-service-connected left knee disorder.  The baseline level of severity is the severity established by medical evidence created before the onset of aggravation or by the earliest medical evidence created upon onset of aggravation.

A rationale should be provided for all opinions. 

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




